Detailed Office Action
The communication dated 3/23/2021 has been entered and fully considered.
Claims 1-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/014,589 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a process of tr4eating ligniocellulose biomass with hot water/steam followed by optional washing and mechanical treatment to recover nanofibrils/nanocrystals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 10-12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,322,133 Although the claims at issue are not identical, they are not patentably distinct from each other because water followed by optional washing and mechanical treatment to recover nanofibrils/nanocrystals



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006136263A TAKASHI et al., hereinafter TAKASHI.
*the Examiner refers to the attached English machine translation
	As for claims 1, 11, and 12, TAKASHI discloses treating the lignocellulose [0014] and then subjecting it to a hydrothermal treatment step with hot water [0016]. The treatment step does not add acid or enzymes.  TAKASHI separates out and recovers lignin and cellulose [0016].  
	TAKASHI then discloses that the cellulose containing main portion is mechanically pulverized [0020].  The pulverization can be done with a disc mill [0022] or a homomixer (which the examiner interprets as a homogenizer).  The hydrothermal can be a two-step process where additional hot water is added prior to separation [0016].  Dilution followed by extraction is a washing step.
	TAKASHI discloses the particle size is less than 5 microns which the Examiner interprets as a nanocellulose material [0023].  Further, it is the Examiners position that since a TAKASHI teaches substantially the same treatment including hot water pretreatment followed by mechanical treatment of the instant claims then substantially the same product will be formed including cellulose nanofibrils, nanocrystals and hydrophobic nanocelluose material.
As for claim 3, the mechanical refining is performed at 10 to 100% weight by mass which falls within the claimed range [0021].
As for claim 9, TAKASHI does not add acids or enzymes during optional step c) or d) [0016 and 0020].
As for claim 13, the hemicellulosic sugars are recovered [0016] and formed into other materials [0030].
As for claim 14, the mechanically treated cellulose is then treated with cellulase which converts it into glucose [0035].
As for claim 15, TAKASHI discloses that the lignin can be recovered [0017].
Claims 1, 3-5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0249237 FERRARO et al., hereinafter FERRARO.
As for claims 1, 4, 5, 11, and 12, FERRARO discloses treating lignocellulose [i.e. wood; 0019] in a steam treatment with steam explosion [Figure 1A, 0032].  The steam treatment is followed by a refiner directly prior to the blow tank which the Examiner interprets as blow-line refining [Figure 1A, 0033].  FERRARO does not add acid or enzymes to the steam explosion pretreatment.
 FERRARO discloses that the particles of biomass are now fine particles of biomass (453) [0030].  The particles are less than 20-50 microns thick and 100 microns in length which the Examiner interprets as nanocellulose [0042].  Further, it is the Examiners position that since FERRARO teaches substantially the same treatment including steam pretreatment followed by steam explosion and mechanical treatment of the instant claims then substantially the same product will be formed including cellulose nanofibrils, nanocrystals and hydrophobic nanocelluose material.
As for claim 3, the consistency entering the steam pretreatment is 15 to 60% [0018].  As no additional water is added the consistency will be above 10% as claimed
Claims 1, 4, 7-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,769,934 HA el al., hereinafter HA.
As for claims 1, 4, 11, and 12, HA discloses taking introducing a cellulose source into a steam reactor [col. 5 lines 65-col. 6 line 9] wherein it is treated with steam [col. 6 lines 31-35].  HA discloses the cellulose source is a lignocellulose [col. 3 lines 25-30].  The steam treatment does not use acid [col. 2 lines 52-55] nor does the treatment use an enzyme.  The steam treatment ends in steam explosion.
The produced cellulose rich solids are then treated via mechanical force under high shear conditions [col. 9 lines 42-45].  This can be accomplished with a homogenizer [col. 10 lines 37-45].  The final product has a size less than 0.6 micron which the Examiner interprets as a nanocellulose [col. 9 lines 35-40].  It is the Examiners position that since the bleaching is optional [col. 9 lines 10-11] at least some of the lignin on the nanocellulose will be maintained and therefore will be partially hydrophobic do to the presence of said lignin. Further, it is the Examiners position that since HA teaches substantially the same treatment including steam pretreatment followed by mechanical treatment of the instant claims then substantially the same product will be formed including cellulose nanofibnrils and nanocrystals.
Hemicellulose and lignin are separated off after the steam treatment [col. 8 lines 30-35 and lines 53-55] and prior to mechanical treatment.
As for claims 7, 8, and 10, the solids from the steam treatment (cellulose rich solids) are optionally bleached [col. 9 lines 20-25].  The bleaching treatment includes acids such as peractic acid [col. 9 lines 20-25].  Peracetic acid is in equilibrium with acetic acid.  Therefore some acetic acid will be present.
H2O2 + CH3CO2H ⇌ CH3CO3H + H2O
As for claim 9, the hemicellulose extraction step which is washing step (c) of the claim may be completed with hot aqueous medium which is water (i.e. no added acids or enzymes).  Further, NaOH can be used which again is not an acid [col. 8 lines 31-40 and lines 59-63].
As for claims 13 and 15, HA discloses recovering both the hemicellulose and lignin [col. 8 lines 25-30]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,769,934 HA el al., hereinafter HA.
As for claim 3, HA discloses that the mechanical treatment step takes place at 1 to about 20% solids which overlaps with the claimed range [col. 10 lines 22-25].
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,769,934 HA el al., hereinafter HA, in view of 2009/0221812 ANKERFORS et al., hereinafter ANKERFORS.
As for claims 2 and 6, HA discloses a single stage of homogenization but fails to disclose a disc mill followed by homogenization to form the nanocellulose.  ANKERFORS discloses that microfibrillation can be done in two stages with a disc refiner and enzymes followed by homogenization [claim 14, 0005-0007].  At the time of the invention it would be obvious to the person of ordinary skill in the art to have the disc refiner of ANKERFORS prior to the homogenizer of HA.  The person of ordinary skill in the art would be motivated to do so to prevent clogging of the homogenizer and save energy during homogenization [0003].

Claims 6-8, 14, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,769,934 HA el al., hereinafter HA, in view of 2014/0154757 NELSON et al., hereinafter NELSON.
The examiner notes that HA uses the term MCC and discloses sizes of less than 0.6 micron which the Examiner interprets as a nanocellulose [col. 9 lines 35-40].  This matches NELSON definition which discloses nanometer size as less than 1 micron (even if HA calls it something different).  
As for claims 6-8 and 14, HA discloses bleaching the cellulose prior to refining but does not disclose using enzymes.  NELSON discloses treating cellulose with one or more acids and/or enzymes [0016].  At the time of the invention it would be obvious to treat the cellulose solids from the steam explosion of HA prior to refining with one or more acids or enzymes.  The person of ordinary skill in the art would be motivated to do so hydrolyze the amorphous cellulose as suggested by NELSON [0145] which decreases mechanical energy during refining [0114].
As for claim 16, HA produced microcrystalline cellulose (i.e. nanocrystalline cellulose).  HA fails to disclose treating the nanocrystalline cellulose to form a nanocrystalline cellulose derivative.  NELSON discloses converting the nanocellulose into nanocellulose esters [0024, 00149].  At the time of the invention it would be obvious to the person of ordinary skill in the art to convert the MCC of HA (nanocrystalline cellulose) into a nanocellulose ester of NELSON. The person of ordinary skill in the art would be motivated to form value-added products in addition to the MCC already formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748